Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 1 of 18




                         EXHIBIT B
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 2 of 18



                                                                                                                   USOO831 1805B2


      (12) United States Patent                                                                  (10) Patent No.:                  US 8,311,805 B2
             Parikh                                                                              (45) Date of Patent:                        Nov. 13, 2012
      (54) AUTOMATIC DYNAMIC CONTEXTUAL                                                           7,644,102 B2 *     1/2010 Gaussier et al. ....... TO7/999.104
              DATA ENTRY COMPLETON SYSTEM                                                         7,650,348 B2 *     1/2010 Lowles et al. .......... TO7/999.101
                                                                                                  7,657.423 B1*      2/2010 Harik et al. ....................... TO4/9
                                                                                                  7,679,534 B2 *     3/2010 Kay et al. .......              ... 341 (22
      (76) Inventor: Prashant Parikh, New York, NY (US)                                           8,036,878 B2 * 10/2011 Assadollahi .................... TO4/10
                                                       -                                    2004/0093.557 A1*        5, 2004 Kawatani .......                T15,500
      (*) Notice:           Subject to any disclaimer, the term of this                     2004/0153963 A1* 8/2004 Simpson et al. ........... 715/500.1
                            patent is extended or adjusted under 35                         2005/0060448 A1          3/2005 Gutowitz ........................ 71O/72
                            U.S.C. 154(b) by 1245 days.                                                        OTHER PUBLICATIONS
      (21) Appl. No.: 11/422,939                                                        Matiaseketal. “Exploiting Long Distance Collocational Relations in
                                                                                        PredictiveTyping”. Proc. of EACL-03 Workshop on Language Mod
      (22) Filed:           Jun. 8, 2006                                                eling for Text Entry Methods. 2003.*
                                             O     O                                Witten et al. “The Zero-frequency problem: estimating the probabili
      (65)                Prior Publication Data                                    ties of novel events in adaptive text compression'. IEEE Transactions
              US 2006/0217953 A1     Sep. 28, 2006                                  on Information Theory, vol. 37, No. 4. (1991), p. 1085-1094.*
                                                                                        k    .
                  Related U.S. Application Data                                           cited by examiner
      (63) Continuation-in-part of application No. 11/040,470,                          Primary Examiner — Jesse Pullias
              filed
                ed. on
                    On Jan. 21,
                            Zl, 2005                                                    74). A ttorney,
                                                                                                    ey, Agent, or Fi
                                                                                                                  Firm — Wei
                                                                                                                         Weltzman Law OffiCeS,
                                                                                        LLC
      (51) Int. Cl.
              G06F 7/27                   (2006.01)                                     (57)                          ABSTRACT
              G06F 7/20                   (2006.01)                                 A method, performed in a character entry system, for inter
              G06F 5/00                   (2006.01)                                 relating character strings so that an incomplete input charac
      (52) U.S. Cl. ........ grgr. 704/9: 704/1: 704/10                             ter string can be completed by selection of a presented char
      (58) Field of Classification Search .................. 715/256,               acter string involves computing relationship scores for
                                          715/261, 271; 707/737                     individual character strings in the system from documents
           See application file for complete search history.                        present in the character entry system, in response to inputting
      (56)                     References Cited
                                                                                    of a string of individual characters that exceeds a specified
                                                                                    threshold, identifying at least one selectable character string
                        U.S. PATENT DOCUMENTS                                       from among contextual associations that can complete the
                                                                                    input character string in context based upon an overall rank
              S.
              s--- (-
                        A : g E. RC. C. al . . . . . . . . . . . . . . . 36."i.
                                        a. .
                                                                                        ing score computed
                                                                                                  - 0
                                                                                                           as a function of at least two other scores,
             7,039,631 B1* 5/2006 Finger, II .......................... 707/3           and providing the identified at least one selectable character
             7,111.248 B2 * 9/2006 Mulvey et al.                       715812           string to a user for selection.
             7,149,695 B1* 12/2006 Bellegarda ...                    704/275
             7,218,249 B2 * 5/2007 Chadha ........................... 341 (23                                 15 Claims, 6 Drawing Sheets

               Matrix
                500 Y                                           504               506            508 510            512          514 516
                                                 Finance       |-
                                                            Summary           Sugar               |- One
                                                                                                 Two - -      - Chili
                                                                                                         Chapter slot Spoon
                 5O2          Finance                             12                              2       3          5            O           O
                             Summary                                                              3       6          10           O           O

                                Sugar                                                             7       9          O            3          14

                                 Two                                                                      3          5            8          11
                                 One                                                                                 6            8          19

                                                                                                                                  O           O
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 3 of 18




      U.S. Patent            Nov. 13, 2012   Sheet 1 of 6                 US 8,311,805 B2




                                    110




                                                                           Other input




                                                        Documents
        160       Character                                                      14O
                    Input




                    Su      ested                                   a
                       9. r
                   Completion S                        A
                                                        Contr                          O
       170                      (                           SSociations           15




                   Completed /                              FIG. 1
                     Input
       18O
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 4 of 18




       U.S. Patent       Nov. 13, 2012       Sheet 2 of 6                   US 8,311,805 B2



                                Create list of pertinent documents on         1     200
                                              the device.

                                   Create list of unique words from
                                              documents.                     hu 205
                                (optionally) Remove stop words from
                                               Word list.                    h 210
                                For each document, Count number of
                                occurrences of each Word in Word list.
                                                                                  U215
                                 Store in a matrix of documents vs.
                                               Words.


            Offline              Calculate the similarity value for all
           or Online             possible pairs of documents using
                                                matrix.                             225
         Computation

                                  Compare similarity values to the
                                           threshold value.
                                                                              1U230
                                    Discard document pairs whose
                                 similarity value falls below specified
                                           threshold value.                       us
                                  Form groups of documents, using
                                remaining document pairs, such that
                                similarity value of all possible pairs in
                                 each group is above the threshold                   240
                                  value. Words within each similar
                                  document group are contextually
                                                related.

                               Create lists of unique words from each
                                    group of similar documents.               1U 245
        FIG. 2a
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 5 of 18




      U.S. Patent        Nov. 13, 2012       Sheet 3 of 6              US 8,311,805 B2




                                                                                   250
                        Accept characters from the user until the threshold?
                            number of required characters are entered.

                          ldentify relevant document groups from entered         55
                                             characters.
         Online
       Computation                                                             260
                  -     Using the identified document groups, choose words Y\U
                        that are contextually associated with and match the
                                         characters entered.

                         Offer the chosen contextually associated words to
                            the user for selection to complete the entry.

                        The user accepts or rejects the offered contextually
                        associated words and the process repeats with the
                                beginning of the next word entry.
                                                                                 270



                                     FIG. 2b
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 6 of 18




      U.S. Patent               Nov. 13, 2012          Sheet 4 of 6                         US 8,311,805 B2




                                    3O2
                                                                     312              314         316




          Matrix                                       506      508 510          512              516
          500 Y                                  594   -                                    514
                                Finance Summary Sugar                         Chapter Chili
           502      Finance                       12    1        2                5
                    Summary
                     Sugar
                      TWO                 emrm


                      One

                    Chapter
                      Chili

                     Spoon


                     Matrix
                      600 Na
                              602 - Word List it 1          finance, report, summary, ...
                   F G 6              Word List i2          chili, one, salt, spoon, sugar, two, three, ...
                              604/, Word List i3            book, chapter, summary, two, three, ...           -
                              606     Word List if A        apple, cider, orange, ...
                              608     Word List i5          Orange, paper, ...
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 7 of 18




      U.S. Patent        Nov. 13, 2012       Sheet 5 of 6           US 8,311,805 B2




                                         Create list of pertinent
                                    documents on the device.           r      400
                                 ra-i-
                                 Create is   a unique
                                        list of ri-...- words
                                                        ...---- from
                                                                far
                                              documents.               -      41 O
                                 (optionally) Remove stop words
                                             from Word list.           r      420

          Offline or                Count frequency of co
           Online               OCCurrence, Within a unit, across  430
        Computation             documents for all possible pairs r
                                           of Words from list.


                                  to frequency  results into a ruA40
                                          matrix.


                                Use matrix to identify word pairs
                                that are contextually associated
                                 based on their frequency of co- 1U 50
                                              OCCUSC6.




                                          FIG. 4a
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 8 of 18




      U.S. Patent        Nov. 13, 2012      Sheet 6 of 6              US 8,311,805 B2




                        Accept characters from the user until the threshold
                           number of required characters are entered.




         Online
                        ldentify relevant words in the matrix from entered
                                           characters.
                                                                              ru
       Computation
                        Using identified words in matrix, choose words that    48O
                                   are contextually associated.



                        Offer the chosen contextually associated words to
                           the user for selection to complete the entry.




                                         FIG. 4b.
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 9 of 18




                                                             US 8,311,805 B2
                                      1.                                                                    2
             AUTOMATIC DYNAMIC CONTEXTUAL                                       usage by a user and thus, rather than offering the most
              DATA ENTRY COMPLETON SYSTEM                                       recently used word, offer the user's most frequently used
                                                                                words.
                 CROSS REFERENCE TO RELATED
                        APPLICATIONS                                                         SUMMARY OF THE INVENTION

         This application is a continuation-in-part of and claims the              While the methods delineated above have many useful
      benefit of priority of U.S. patent application Ser. No. 11/040,           features, there is still a lack of a true context based system that
      470 filed Jan. 21, 2005, the entirety of which is incorporated            is dynamic and automatic and thus, there is still much room
      herein by reference as if fully set forth herein.                    10   for improvement when it comes to data entry in Such devices.
                                                                                Systems that maintain separate word lists and allows the user
                      FIELD OF THE INVENTION                                    to choose an appropriate list are contextual to some degree,
                                                                                but still have the drawback of requiring the user to make a list
         The present invention relates to information processing                selection each time, something that can become annoying for
      and, more particularly, computer, cellphone, personal digital        15   a user who typically creates several documents within the
      assistant, or other similar device-based text entry.                      course of a single day. Moreover, separate word Suggestion
                                                                                lists are still inefficient because they are not automatically
                BACKGROUND OF THE INVENTION                                     generated but instead depend on the user's guidance and
                                                                                input.
         In modern life, there are a number of devices, notably                    The present invention combines certain features from
      digital computers and multifunctional handheld units that                 existing techniques but goes significantly beyond them in
      involve data entry, typically text, including for example cel             creating a family of techniques that are automatic, dynamic,
      lular phones and other devices like organizers and handheld               and context based as explained in greater detail herein.
      computers. For all of these, one important use is the entry of               The present invention involves a method, performed in a
      linguistic items like words, phrases, and sentences. For             25   character entry system. The method is used for interrelating
      example, a user may create an unstructured text document or               character strings so that incomplete input character strings
      might formulate an email message or a short text message to               can be completed by a selection of a presented character
      be sent as an SMS message on a cellphone. In such cases, text             string. The approach involves computing contextual associa
      entry may occur through use of a keyboard or stylus for some              tions between multiple character Strings based upon co-oc
      handheld computers or cellphones, etc. However, data entry           30   currence of character Strings relative to each other in docu
      can be difficult when the keyboard is relatively small as it is on        ments present in the character entry system, identifying at
      a handheld cell phone, organizer or computer, or uses indi                least one selectable character string from among the com
      vidual keys for entry of multiple letters, text, especially when          puted contextual associations that can complete the incom
      a large number of characters must be entered. Similarly, with             plete input character string in context (performed in response
      devices employing a stylus for text entry, entry of text can be      35   to inputting of a specified threshold of individual characters),
      slow and burdensome.                                                      and providing the identified at least one selectable character
         Automated word completion programs have eased the bur                  string to a user for selection.
      den somewhat. Such automated word completion programs                        The advantages and features described herein are a few of
      have appeared recently in a variety of applications in a variety          the many advantages and features available from representa
      of devices. These programs are typically based on either             40   tive embodiments and are presented only to assist in under
      predefined word Suggestion lists (e.g. a dictionary) or are               standing the invention. It should be understood that they are
      culled from the user's own most recently typed terms, the                 not to be considered limitations on the invention as defined by
      latter often called MRU (i.e. “Most Recently Used') pro                   the claims, or limitations on equivalents to the claims. For
      grams. For example, the former type of program is based on                instance, Some of these advantages or features are mutually
      a pre-given word Suggestion list based on a dictionary aug           45   exclusive or contradictory, in that they cannot be simulta
      mented with information about which words are more fre                    neously present in a single embodiment. Similarly, some
      quently used. If a user types the characters “Su” in a docu               advantages are applicable to one aspect of the invention, and
      ment, then it might Suggest 'super as the appropriate word                inapplicable to others. Thus, the elaborated features and
      completion based on the fact that it belongs to the pre-given             advantages should not be considered dispositive in determin
      word Suggestion list and has a high frequency of use in gen          50   ing equivalence. Additional features and advantages of the
      eral English. On the other hand, the latter type of program               invention will become apparent in the following description,
      would suggest a word completion based on the user's own                   from the drawings, and from the claims.
      recently used words (e.g. 'Supreme' may be suggested to a
      lawyer who has recently input “Supreme Court'). Such pro                           BRIEF DESCRIPTION OF THE FIGURES
      grams are often found in web browsers for example and will           55
      Suggest the most recently used “uniform resource locator” or                 FIG. 1 illustrates, in simplified form, a top-level flowchart
      URL (e.g. www.google.com when the user types "www.g.)                     for the automatic completion of character input using contex
      as characters are input.                                                  tual word associations;
         A third type of program is able to detect that the user is in            FIG. 2a illustrates a simplified flowchart for computing
      a particular type of field (e.g. the closing of a letter) and will   60   contextual associations in one example implementation of the
      Suggest word completions (e.g. “Sincerely when the user                   invention;
      types “Si') based on a more limited “contextual” list. An                   FIG.2b illustrates a simplified flowchart for the selection
      extension of this is to maintain many separate word Sugges                of contextual associations in an example implementation of
      tion lists and allow the user to choose an appropriate list for           the invention;
      each document the user creates. Other variants allow users to        65     FIG. 3 illustrates an example documents versus words
      actually insert entries manually into word Suggestion lists               matrix used to compute contextual associations with an
      (e.g. a name and address) or to maintain frequencies of word              example implementation of the invention;
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 10 of 18




                                                             US 8,311,805 B2
                                     3                                                                        4
          FIG. 4a illustrates a simplified flowchart for computing             ideograms used therein (or “stroke' components thereof) are
       contextual associations in an alternative example implemen              considered “words' and thereby are intended to be incom
       tation of the invention;                                                passed by the terms “text' and “textual.” In some cases, an
         FIG. 4b illustrates a simplified flowchart for the selection          entire pictogram or ideogram will be usable as a “word as
       of contextual associations in an alternative example imple- 5           described herein with entry of a component of the pictogram
       mentation of the invention;                                             or ideogram, Such as a defined stroke, being analogous to
          FIG. 5 illustrates an example matrix of pairs of words used          entry of a letter in English. Likewise, for simplicity in the
       to compute contextual associations in the alternative example           following examples, the terms “typing or “typed are used to
       implementation of the invention; and                                    describe data entry. However, those terms should be broadly
          FIG. 6 illustrates an example set of word lists for a word 10        read to encompass any and all methods of data entry, whether
       completion example involving the alternative example imple              involving entry through use of a keyboard, a pointing or
       mentation.
                                                                               selection device, a stylus or other handwriting recognition
           DETAILED DESCRIPTION OF THE INVENTION                               system, etc. They are not in any way intended to be limited
                                                                          15   only to methods that make use of a typewriter-like keyboard.
          The present invention can be used with a variety of elec                Examples of devices that can use and benefit from incor
       tronic devices. The minimum requirements for any Such                   poration of the invention therein range from large computer
       device are some means for accepting textual input from a user,          networks, where an implementation of the invention may be
       one or more processor(s) that execute stored program instruc            part of or an application on the network, to Small portable
       tions to process the input, storage for the data and the program   20   hand held devices of more limited or specialized function
       instructions and a display or other output device of some sort          Such as cell phones, text messaging devices and pagers.
       to make output visible or available to the user. Representative,        Implementations incorporating the invention can be used to
       non-exhaustive, example input devices can include, but are              assist users in interacting with large databases by helping in
       not limited to, a keyboard, a handwriting recognition system            the entry of search terms or in data entry. Other implementa
       that makes use of a stylus, a touchpad, a telephone keypad, a      25   tions incorporating the invention are particularly useful for
       pointing device like a mouse, joystick, trackball or multi              portable devices, in which the input device is limited by size
       directional pivoting Switch or other analogous or related input         and difficult to work with, because the automatic completion
       devices. The storage preferably includes non-volatile                   of character string entries provides greater benefits in Such
       memory, and can also include Volatile semiconductor-based               devices. Still other implementations incorporating the inven
       memory, electro-magnetic media, optical media or other             30   tion are particularly useful for devices used by those with
       types of rewriteable storage used with computer devices. If a           physical handicaps. In addition to the methods of character
       display is used, the display may be small and capable of                input already mentioned, devices intended for use by handi
       displaying only text or much larger and capable of displaying           capped individuals may rely on Some type of pointing device
       monochrome or color images in addition to text. If another              to select individual characters for input. The pointing device
       output device is used, like a text to speech converter, appro-     35   may be controlled by movement of the eyes, head, hands, feet
       priate implementing equipment will be included. Although                or other body part depending on the abilities of the particular
       described, for purposes of clarity, with reference to keyboard          individual. The present invention may also be used with
       type entry, it is to be understood that the present invention is        “text that is implemented in braille or other tactile represen
       independent of the particular mode of, or device used for, text         tations for individuals with impaired vision.
       data entry.                                                        40     In overview, in connection with the invention, words from
         At the outset, it should be noted that, for the purposes of           one or more documents are associated, in either a fully or
       this invention, a "document” as used herein is intended to be           partially automated way, based on context. Context is derived
       a very general term covering one or more characters, whether from the co-occurrence of individual words in documents. In
       alone or in conjunction with numerals, pictures or other addition, the associations can be pre-computed and static or
       items. A document’s length can vary from a single “word to 45 dynamic So they can thereby evolve and improve with con
       any number of words and it can contain many types of data tinued use.
       other than words (e.g. numbers, images, Sounds etc.). Thus,          For example, in an implementation of the invention, an
       ordinary documents such as pages of text are documents, but association between “finance' and "Summary may be gen
       so are spreadsheets, image files, sound files, emails, SMS text erated but not one between “finance' and “sugar; in this case,
       messages etc.                                                  50 if a user has typed in the word “finance' followed by the
          As noted above, a “word,” for the purposes of this inven characters "su, then, based on the association, the invention
       tion, can be considered to be more than a string of alphabetic will suggest 'summary as the appropriate word completion
       characters, it may include numeric and other symbols as well. rather than “sugar.” Here, the word “finance' has provided the
       Broadly, the invention provides contextual completion of context that suggests the appropriate completion; if instead
       character strings, where a character string includes not only 55 the user had typed “two spoons of and then the characters
       alphabetic words but any other discrete collection of charac “Su” and if an association had been generated between,
       ters, symbols, or stroke based pictographs or ideograms, for “spoon' and “sugar rather than “spoon' and “summary”
       example, those used in languages like Chinese, Korean and then the invention would suggest "Sugar as the contextually
       Japanese, and thus can benefit from use of the present inven appropriate completion. As more words are entered in the
       tion. Thus, although for simplicity the term “word is used in 60 document, the contextual associations become richer.
       the following discussion, it should be understood to encom           The invention permits the use of different techniques for
       pass any discrete collection of characters, symbols or other actually creating the associations. As a result, for purposes of
       stroke based representations of communicative concepts, understanding, two fully automated example techniques are
       thoughts or ideas. Thus, the present invention, although described below with the understanding that semi-automatic
       described with reference to English, is independent of any 65 implementation techniques are considered to be literally the
       particular language. It can be used for phonetic, pictographic same as the fully automated ones. The automatic or manual
       or ideographic languages when the characters, pictograms or nature of a technique is, in most respects, independent of the
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 11 of 18




                                                                 US 8,311,805 B2
                                       5                                                                            6
       invention because it relates more to the ease of processing                  as follows. The device accepts character input from the user
       large amounts amount of text, not the technique itself.                      until a specified threshold number of characters has been
          The general approach is illustrated, in simplified overview,              entered (250). Using the entered characters, relevant word
       in FIG. 1 with respect to a single document. The approach                    lists are identified (255). Due to the processing, the words
       begins with a device Such as a personal digital assistant, cell              within these identified lists are deemed contextually related
       phone, computeror other device (100,110, 120 or 130) which                   and thus, words in the identified lists having a corresponding
       has documents (140) stored in its memory. These documents                    initial character string matching the entered characters are
       are used to create associations (150) between pairs of words                 chosen (260) to be offered for selection by the user to com
       or character strings within the document and use these asso                  plete the character entry (265).
       ciations to suggest word or character string completions (170)          10      The above referenced process can be fully understood by
       to the user entering text (160) in a document. The associations              way of the following simplified example. To assess the simi
       among the words or strings may be static or dynamic. With                    larity or dissimilarity of documents, one way of thinking of a
       implementations incorporating a more dynamic approach, as                    document that contains one or more words is as a bag or
       the user adds to a document or creates more documents on the                 multiset of words. A bag or multiset is like an ordinary set in
       device, the associations are recomputed or Suitably aug                 15   mathematics, a collection, except that it can contain multiple
       mented. This will alter the set of associations by either adding             occurrences of the same element. For example, book, cape,
       new associations, deleting existing associations or both.                    pencil, book is a bag containing four words of which the
       Thus, with implementations of the automatic contextual word                  word “book' appears twice. The order of occurrence of ele
       completion system having this 'dynamic aspect, the system                    ments in a bag does not matter, and could equally be written
       evolves as the user adds to or creates new documents and thus                as book, book, pencil, cape. Also, any bag can be converted
       generally improves with use. Extensions to these implemen                    to a set just by dropping multiple occurrences of the same
       tations further allow the device to impliedly track the user's               element. Thus, the example bag above, when converted to a
       evolving interests.                                                          set, would be book, cape, pencil. To create the bag or
          Associations between words can be computed in a variety                   multiset, the contents of a document with the exception of
       of ways and, as non-limiting examples, two alternative auto             25   numbers which are a special case are stripped of all internal
       matic methods of doing so are described.                                     structure (e.g. Syntactic structure, punctuation etc.) including
          In the first method, the first step is to assess the similarity of        all non-lexical items like images, sounds etc. The resulting
       words within one document or from one document to other                      stripped document would be a bag or multiset of words as
       documents that may exist on the user's device. In this method,               described above which may also include numbers and in
       contextual associations are arrived at by grouping documents            30   which some words may occur multiple times. For a user who
       based on similarity and creating lists of words that are com                 has a device with a number of stored documents, each perti
       monto each group. There are many known methods to assess                     nent document is similarly stripped down to form bags and
       document similarity including the Jaccard, Dice or cosine                    the mathematical union of these bags can be taken to form a
       coefficients and the K-vec methods. For purposes of expla                    larger bag.
       nation, one such example similarity assessment method,                  35      As a side note, optionally, a certain class of words, typically
       based on treating documents as vectors in a multidimensional                 called “stop words.” are removed from such document-de
       space, is used, it being understood that, depending on the                   rived bags. Stop words are words like “the “of” “in” etc. and
       particular implementation, other similarity assessment meth                  are removable because they usually are not very informative
       ods can be used in addition to, or instead of those used in the              about the content of the document. Stop words, if removed,
       examples described herein for practical reasons.                        40   can be removed from the bags either before or after a math
          This example method is outlined in the flowcharts in FIGS.                ematical union of the bags is made, as the end result is the
       2a and 2b. The method starts by creating a list of all the                   same. Typically stop words are identified in a list which can
       pertinent documents (200) on the device. From this list of                   be used for the exclusion process. Since the stop word
       pertinent documents a list of unique words is created (205).                 removal process is well known it is not described herein. In
       An optional step, is to remove stop words from the word list            45   addition, in some implementations where a stop word list is
       (210). Stop words are described in greater detail below but                  used, the list may be editable so that additional words can be
       include words like “the “at” and “in” For each word in the                   defined as “stop words. For example, otherwise non-trivial
       word list, the number of times it occurs in each document is                 words that are trivial in the particular context because they
       counted (215) and this number is stored in a matrix of docu                  occur too often in that context (e.g. words like “shares' in
       ments vs. words (220). This matrix is used to calculate a               50   stock related government filings).
       similarity value (225) for each possible pair of documents in                   By way of simplified example (FIG. 3), if the user has just
       the document list. The similarity value for each document pair               two documents on a device: “d 1’ (306) made up of “an apple,
       is compared to a threshold value (230) and those document                    apple cider and an orange' and “d2 (308) made up of “a
       pairs whose similarity value falls below the specified thresh                paper apple' then, each corresponding bag is apple, cider,
       old value are discarded (235). The remaining document pairs             55   apple, orange and paper, apple. Their union is the larger
       are used to group documents such that the similarity value of                bag apple, cider, apple, orange, paper, apple and a set for
       each possible pair in each group is above a specified threshold              the bag would be apple, cider, orange, paper.
       value (240). Lists of unique words from each group of similar                  A matrix (300) is then formed with for example, each
       documents are created (245). Words within each of these lists                element in the set of words derived from the documents on the
       are contextually related. The steps of the example method to            60   user's device listed along the columns (302) of the matrix and
       this point may be carried out independently of user text entry               each document itself (symbolized in Some way) along the
       or, in implementations where the dynamic aspects of the                      rows (304) of the matrix. In the cell corresponding to the
       invention are utilized, carried out simultaneously with user                 intersection of a document 'd' with a word “w, the number
       text entry, so that the contextual associations are updated as               of times “w” occurs in “d” is entered (318). For the simple
       the user enters more words into the device.                             65   example above, as shown in FIG.3, for the cell corresponding
         Once at least an initial set of contextual associations exists,            to the intersection of the row for the first document “d 1’ and
       it can be used at Some point thereafter. The approach to use is              the column for the word “apple” a “2 (318) is entered since
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 12 of 18




                                                             US 8,311,805 B2
                                      7                                                                     8
       it occurs twice in document “d 1.” This occurrence frequency            approaches, such as Jaccard, Dice or cosine coefficients, the
       information is obtained from the document bags. If a word               K-vec methods or some other method, is a judgment of simi
       does not occur in aparticular documentatall, a Zero is entered          larity and dissimilarity of document pairs in the pertinent
       in the corresponding cell. Note that depending upon the num             document collection or set.
       ber of documents and the number of words, the size of the                  This similarity judgment is then used to form groups of
       matrix can be exceedingly large. Moreover, there is no sig              documents, each group of which contains only documents
       nificance to whether rows list documents and columns list               that are Sufficiently similar to one another when compared in
       words or vice versa—the contents of the rows and columns                a pair wise fashion. Note that the relationship of similarity is
       could be exchanged without affecting the invention.                     reflexive and symmetric, but it is not necessarily transitive.
         Once the matrix is created, each document is treated as a        10   This means that the groups may not be disjoint i.e. the same
       vector in a multidimensional Euclidean space, with the num              document may belong to more than one group, particularly in
       ber of dimensions being the number of words or columns of               implementations where a document need not be sufficiently
       the matrix. Thus, the simplified example of FIG. 3, each of             similar to every other member of the group, but only some
       documents d1 and d2 can be treated as a four dimensional                specified portion thereof. In other words, as a result of the
       vector since there are four elements in the corresponding set      15   grouping, two or more groups will be formed wherein each
        apple, cider, orange, paper. Notably, by using this                    document is meaningfully similar to at least Some specified
       approach, the words can also be listed in any order in the              portion of the other documents in that group. In general, each
       columns, for example, in order of first or last occurrence,             group will have the following characteristics: each document
       randomly, alphabetically, by number of letters, stroke type,            in the group will be sufficiently similar (i.e. be above the
       stroke count, etc., in forward/increasing or reverse? decreas           threshold) with respect to at least some specified portion of
       ing order.                                                              the group (in practice, likely preset at well more than 50% if
          The similarity between d1 and d2 is then estimated by                stop words are not removed), each group will be differen
       measuring the cosine of the angle between vectors d1 and d2.            tiable from any other group by at least one member, and each
       The higher the cosine value, the greater the similarity, the            group will not be a simple Subset of any other group.
       lower the cosine, the greater the dissimilarity. If the value is   25      In addition, Some implementations may involve large num
       the maximum possibility of “1,” the vectors are fully aligned           bers of nearly identical documents such that the common
       in multidimensional space and the two are identical. On the             information is not meaningful because it is ubiquitous and the
       other hand, if the cosine reaches its minimum of “0” the                differentiating information may be too unique relative to each
       vectors or documents are completely dissimilar (i.e. they are           other to be of interest. One such example, would be certain
       orthogonal). For the absolute intermediate cosine value of         30   filled out forms. In Such a case, a second very high threshold
       “0.5, the documents are roughly as similar as they are dis              can be used as a "screen” whereby copies of documents
       similar.                                                                exceeding this threshold are separately grouped, the math
          This method can thus be extended where more than two                 ematical intersection of the documents are used to form a
       documents exist, by pairing the documents in all unique com             “stop word’’-like list, the intersection-based stop word list is
       binations and performing the same similarity analysis on all       35   then used to strip the copies of those words, and then the
       pairs of documents that are pertinent (i.e. under consider              copies are used in place of the actual documents in the overall
       ation) from the device of the user. Note that it is likely that         grouping process. In this manner, the ubiquity can be handled
       every “document' on the user's device may not be “pertinent'            without sacrificing the potential contextual relevance of the
       for purposes of this invention, for example, it will likely be          unique information to other pertinent documents.
       desirable to differentiate between the user's documents and        40     Once groups of similar documents have been made, lists
       documents that may be present for other reasons (e.g. pro               are formed for each group containing all non-stop words in
       grams, system configuration file contents, system data, etc.)           the union of the sets corresponding to each document in the
       and thus irrelevant. For purposes of understanding the inven            group. As with the lists above, these lists may be arranged in
       tion, it should be assumed that non-pertinent documents have            any of a variety of possible orders (e.g. alphabetical, first/last
       been excluded in Some manner, whether manually or auto             45   occurrence, etc.). In addition, the lists can dynamically
       matically.                                                              change, for example, by repeating the above processing (in
          As to all of the pairs, cosine values are computed and a             whole or part) as time progresses and the user creates/modi
       threshold value is chosen. The threshold value represents a             fies/deletes documents.
       divider in which all cosine values above the threshold are                As a result, the lists created as described above are essen
       accepted as indicating meaningfully similar document pairs         50   tially lists of all words associated with each other i.e. once the
       and below which the document pairs are sufficiently dissimi             lists have been computed, the associations mentioned earlier
       lar so as to be considered not meaningfully related. In other           have been computed as well. By way of simple example with
       words, a range of values is taken and on the basis of those             respect to the two documents d1 and d2 introduced above, if
       values, an arbitrary division is formed to differentiate, and           a list contains the words apple, cider, orange} then it can be
       deem each document, meaningfully similar or dissimilar rela        55   assumed that these words are associated with each other. The
       tive to each other document.                                            word “paper from d2 above is not on this list and so is not
          In application, the threshold value mentioned above is               associated with “apple.” “cider” or "orange' through this list,
       initially a preset parameter, the value of which may be differ          but may be associated with apple through another list “d3”
       ent for different types or classes of target users. However, in         that contains apple, orange, knife, paper, plate. It may also
       Some implementations, the threshold can be adjusted,               60   happen that there also is another list “d4, based on another
       whether over time through use or because of changes in the              group of documents, that contains orange, paper, peel in
       quantity or contents of the pertinent documents, and either by          which case "orange' and “paper” would be associated with
       program modification or through user action. In other imple             each other through that list as well as through “d3.
       mentations, it can be adjusted automatically or by implication            Thus, based upon the above, if a user were to type “apple'
       as is discussed in greater detail below.                           65   followed by the characters “ci, then the program instructions
          In all cases, what is obtained, either through the vector            implementing this aspect could check the lists, find that
       space method described above or through other analysis                  “apple' and “cider are associated through a list, and thus
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 13 of 18




                                                                  US 8,311,805 B2
                                         9                                                                          10
       offer “cider to the user as a possible completion of the                      parameter that, even with its initial value, will vary with the
       incomplete word. Similarly, if a user were to type orange                     particular implementation of the invention.
       followed by “p', then “paper” and “plate” would be related to                    It will now be apparent that the threshold value for simi
       "orange' through list “d3 and “paper and "peel through                        larity plays an important role in the formation of groups and
       “d4. Depending upon the next letter entered, the “contextu                    thus the lists of contextually associated words. The ability to
       ally related contents of one of the lists would be excluded or                distinguish between closely related documents will also
       the one word in common “paper would be provided as the                        increase as the threshold value is set higher. Therefore a high
       “contextually related completion word.                                        threshold value may be appropriate for an attorney who spe
          In the first of the immediately preceding examples, a single               cializes in real estate matters and who creates documents,
       word “apple' is used as the basis for choosing “cider” as the            10   Such as sales contracts or leases, which have a high degree of
       possible completion. Whether a single word, multiple words,                   similarity, while a low threshold value may be appropriate for
       sentences or even longer segments of text are used as the basis               an editorial writer who produces documents on a wide variety
       for choosing the possible word completion is dependent on                     of general interest topics.
       the particular implementation. For simple devices, limita                        The threshold value may be set by the designer of the
                                                                                15   device depending on the intended use, selectable by the user
       tions on memory and processing resources will likely dictate                  or set dynamically by the program implementing the inven
       that no more than a few words of prior user input be used as                  tion. One alternative implementation method which, in effect,
       the basis for choosing the word completion. In other imple                    dynamically sets the appropriate threshold value involves
       mentations this could be a user selectable parameter, a preset                specifying the maximum number of groups that can be cre
       parameter in the device or could be adjusted dynamically by                   ated. By doing so, the system will be required to start at a
       the program.                                                                  relatively high threshold value and, if the resulting number of
          At this point it should be understood that document simi                   groups exceeds the specified maximum, it will adjust the
       larity is based on what words, if any, are shared by each of the              threshold downward until the maximum number is not
       pertinent documents and in what frequencies when similar                      exceeded. If no more than five groups are specified then the
       documents are grouped and used to form lists. Thus, by                   25   threshold value will be lower than if no more than 20 groups
       grouping "similar documents, an assumption is made from                       are allowed. The program implementing the invention can be
       the similarity analysis that words that belong to the same                    further optionally configured to, as documents are added/
       broad subject matter are being collected i.e. 'similar docu                   changed/deleted, monitor the number of groups and adjust the
       ments are necessarily likely to contain words that pertain to                 similarity threshold value so that the number of groups is
       the same Subject matter. Hence, the derived associations are             30   continually within the specified limit. Additionally, the limit
       likely to be more relevant to a user who is typing a document                 can be made variable, for example based upon the number of
       on that subject than other alphabetically similar or most                     documents in the system. In this manner, once a greater
       recently used, but non-associated, words.                                     threshold number of documents is exceeded, a new maximum
          While the formation of groups is based on the calculated                   can become effective so as to allow for more groups and
       similarity value between pairs of documents, the details of              35   maintain a meaningful granularity.
       how the similarity value is used can vary depending on the                       Another optional additional method that may be used by
       particular implementation of the invention. For example, as                   the program implementing the invention, is to dynamically
       defined above, all document members of a group must have a                    set the similarity threshold value by monitoring the perfor
       similarity value above the set threshold value when compared                  mance of the word completion system. For optimal perfor
       to some portion of the other member of the group. However,               40   mance of an automatic word completion system, the system
       that “portion' can be more or less restrictive. The most                      must strike a balance between the case of rarely offering a
       restrictive definition requires the portion be all members of a               word completion but the completion offered is always appro
       group and leads to the largest number of groups and devel                     priate, and the case of always offering a word completion but
       opment of word lists that tend to be shorter but the contextual               the completion offered is often inappropriate. By monitoring
       associations among words in the list tend to be stronger. The            45   how often the system offers a possible word completion to the
       least restrictive definition of a group is that any one document              user and how often the user accepts the offered word comple
       of the group need only have a similarity value above the                      tion, the program can determine if the strength of the contex
       threshold value when compared with any one other member                       tual associations is too high or too low. If the user is frequently
       of the group. Although it will form the fewest groups, this                   having to discard Suggested word completions, the program
       definition will, for practical purposes, never be used. In prac          50   can increase the strength of the contextual associations by
       tice, if a pre-set threshold is specified, it will likely be set so as        raising the threshold value or, as discussed above, making the
       to have a reasonable number of groups while having mean                       definition of a group more restrictive or both.
       ingfully usable relationship lists. As currently contemplated,                   Yet another optional use of the similarity threshold value is
       an initial threshold within the range of 50% to 90% would be                  to rank possible word completions so that the most likely
       used as a reasonable empirical starting threshold. Notwith               55   word completion is offered to the user first. The ranking is
       standing the foregoing, the threshold can be initially set to a               accomplished by computing the word associations using dif
       value outside that range or can, in Some implementations,                     ferent similarity threshold values. In implementations of the
       ultimately end up outside that range either through evolution                 invention where the user is offered multiple possible word
       or affirmative changing of the setting. Regardless of how                     completions, words that are contextually associated with the
       restrictive the definition of a group is, whenever a new docu            60   partial input based on use of a high threshold value would be
       ment is found to have a similarity value that is below the set                offered at the top of the list, while those words that are only
       threshold when compared to all of the existing documents on                   contextually associated based on the use of a low threshold
       the device, that document becomes the first member of a new                   value, would be offered at the bottom of the list.
       group. When less restrictive definitions of a group are used,                   To further illustrate how different documents may be
       groups, and their associated word lists, become larger and the           65   grouped, consider a collection of four documents, a draft of
       strength of the contextual associations between words in the                  the Declaration of Independence, the signed version of the
       list becomes weaker. Thus, the threshold will clearly be a                    Declaration of Independence, the United States Constitution,
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 14 of 18




                                                              US 8,311,805 B2
                                     11                                                                        12
       and an article reviewing the foundation of United States con                Note that, as described above, the matrices in FIGS. 3 and
       stitutional law. In the case of a user who has documents                  5 have been filled with direct co-occurrence information.
       covering widely different topics such as the history of base              However, this is not required because there are many other
       ball, art and literature a relatively low similarity threshold            variants of this approach that can be used to the same, better,
       may be set so that there are only four groups of documents.               or in some cases less, effect (Oust as there are many different
       The Declaration of Independence, Constitution, and consti                 ways of measuring document similarity) depending upon the
       tutional law article would likely all be in one group as they are         particular implementation and documents involved. Thus, the
       clearly related documents but would not be related to docu                raw information need not be used as is but may, for example,
       ments on baseball, art or literature. In the case of another user         be normalized in Some way, ranked, and so on.
       who happens to be an attorney and who has only legal docu            10      Optionally, once the co-occurrence matrix is prepared, it
       ments on his device the similarity threshold value would have             can be reorganized so it is ordered, for example, according to
       to be set higher so that different classes of legal documents             which co-occurrences are higher relative to each letter of the
       could be distinguished. If the threshold value were set too low,          alphabet.
       then the fact that words such as “liberty' are present in all four           In an example system implementing this method of the
       of the documents in our example collection, would be enough          15   invention, and in reference to the matrix (500) in FIG.5, when
       for all four documents to be placed in the same group. With a             a user types “finance' followed by the characters “su, the
       higher threshold value, words like “creator, which only                   system would check the co-occurrence matrix in the row
       appears in the Declaration of Independence, and “Senate.”                 corresponding to “finance' (502) to see which words starting
       which only appears in the Constitution and the constitutional             with “Su” have the highest co-occurrence score. Thus, if
       law article, would result in these documents being placed in              'Summary' has a higher score than "sugar, the system would
       two different groups, one on the Declaration of Independence              offer “summary” rather than “sugar as the appropriate
       and one on the Constitution.                                              completion word.
          A second example method for computing contextual asso                     In yet another implementation, variants of the above two
       ciations between words, suitable for use with the present                 methods can be run together as a cross-check or to get more
       invention, is outlined in the flowcharts of FIGS. 4a and 4b. As      25   Suggestions. However, limitations of speed and memory may
       in the first example method, the second method begins by                  render this dual method approach impossible, impractical or
       creating a list of pertinent documents on the device (400) and            overly costly for Some implementations.
       creating a list of unique words from these documents (410).                  It is to be understood that, while the two approaches have
       Again, an optional step is the removal of stop words from the             been described in terms of bags and sets, because they are
       word list (420). For all possible pairs of words from the list,      30   conceptually the most appropriate mathematical description,
       the frequency of co-occurrence withina unit of text is counted            the actual implementations of these data structures can vary
       (430) and this result entered into a matrix (440). The particu            (e.g. they can be lists rather than bags or sets), the particular
       lar “unit' that is chosen will be a parameter to be decided               data structure used to accomplish the result being unimpor
       based upon various factors present for the particular imple               tant to the invention.
       mentation. Generally, if the documents being considered are          35      Optionally, in Some implementations the words in the lists
       fairly long (such as a thesis, book or report), then a paragraph          are further processed to reduce them to stemmed form. That
       is typically considered as the appropriate unit; if the docu              is, they may not be the full words but rather words with their
       ments being considered are fairly short (e.g. like an SMS                 endings Suitably modified, for example, by one of the many
       message on a cell phone or an e-mail), the whole document                 available stemming algorithms. This would enable the pro
       may be considered as a unit. Other “unit options are, for            40   gram to handle words like “finance.” “financing and “finan
       example, the sentence, sections of a document, chapters,                  cial' or “remain.” “remainder and “remaining in a uniform
       pages columns, etc. The unit parameter may be initially fixed,            manner so that the user will be offered the same Suggestions
       permanently fixed, modifiable or dynamic. In fact, in some                independent of the particular variant of the contextual words
       implementations, the unit may even be allowed to change                   he has typed. However, Stemming is optional. There may be
       based on the length of the document and the portion involved.        45   advantages in not stemming words in some implementations,
       For example, for patent documents, the appropriate “unit for              because the system can differentiate among them if the words
       the abstract might be the paragraph, for the claims it might be           are not stemmed and thereby offer one variant on one occa
       the line or sentence, and for the detailed description it might           sion and another on another occasion.
       be, for example, a section, column, paragraph or sentence.                  The number of initial characters that are needed in order for
         The rows and columns of the matrix are lined with words            50   the system to make a suggestion to complete the word is also
       from the word list. As before, the interchange of rows and                a parameter that can be preset or set by the user depending on
       columns changes nothing with respect to the invention. The                the implementation. As with completion algorithms of the
       matrix containing the co-occurrence data is used to identify              prior art, in most implementations, this is 2 or 3 characters.
       word pairs that are contextually associated, based on their               However, word Suggestions may start from the very first
       frequency of co-occurrence. The steps of the method to this          55   character. A second parameter that needs to be defined for a
       point can be performed independently of user text entry or, in            particular implementation is how long the full word needs to
       implementations where the dynamic aspect of the invention                 be in order for the system to even make a Suggestion. As
       are realized, these steps can be performed simultaneously                 contemplated, the minimum word length is 5 characters or
       with user text entry so that the contextual word associations             strokes although minimum lengths of 2 or 3 characters (or
       are updated as the user enters new text into the device.             60   strokes) can be used. That is, if the characters “Su” were
         Once the contextual word associations have been deter                   typed, the system may not suggest 'sure' even if it happens to
       mined, the device accepts character input from the user until             be the best association because it is too short a word. On the
       a threshold number of characters are entered (460). Words in              other hand, 'Summary and "sugar are acceptable candi
       the matrix that match the entered characters are identified               dates as they meet the length requirement. This minimum
       (470) and the identified words that are contextually related are     65   length is also a parameter that will vary with different imple
       chosen (480) and offered for selection by the user to complete            mentations and possibly different users. Again, the minimum
       the character entry (490).                                                length may be as short as one character so that any and all
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 15 of 18




                                                              US 8,311,805 B2
                                    13                                                                          14
       Suggestions (up to the “n” best Suggestions) may be offered.             In the example, a third letter is waited for, so when the char
       Once the associations have been computed the resulting                   acters “cha' are typed in, “chili' is eliminated as a possible
       information is used to Suggest a word completion.                        completion and just “chapter is offered.
          Having described component aspects in simplified and                     Even when there are multiple words that have been typed as
       theoretical form, particular example implementations are            5    in Example 2, if there are no common lists or if there is more
       now discussed with reference to the example word lists of                than one listin common, similar options can be employed, i.e.
       FIG. 6 (600).                                                            either all of the suggestions are offered or wait until additional
          Assume groups of documents to be used have been created,              characters are entered. If this is done interactively, eventually
       words that appearin each group collected and alphabetized to             the system will most likely eliminate possible options until
       form the series of lists of FIG. 6.                                 10
                                                                                just one or a few can be offered to the user. As with other
                                                                                aspects described herein this can be preset or set/modified by
                                 Example 1                                      the user, depending upon the particular implementation
                                                                                involved. Some users find it annoying to have too many Sug
         In one simplified example implementation, a user types                 gestions while others find it acceptable. Of course, it is also
       “finance' followed by the characters “su.” The system checks        15   possible that the words already typed do not belong to any
       all the word lists for the word “finance.” It would find that it         word lists in which case, in one example implementation, no
       just occurs in word list #1 (602). Next, it checks all words in          Suggestions are offered. Alternatively, in Such cases, a prior
       that list (or lists, if there is more than one where “finance'           art approach Such as providing a word from a standard online
       occurs) that begin with “Su” and it finds the word “summary.”            dictionary or a word from a most recently used list can serve
       As a result, the system offers to complete the user's word with          as a fallback. These again are implementation-specific deci
       'Summary. The user can opt to accept that Suggestion or not              sions.
       by the appropriate action, in this case pressing an appropriate             While the above simplified examples reflect the kinds of
       key (e.g. the “Enter” key). Note, that as a result of the above          situations that can arise, by no means do they exhaust all the
       processing, "Sugar is not on this list and thus it is judged not         possible permutations and combinations of situations that
       to be a contextually relevant suggestion.                           25   might occur in practice in a more commercially Suitable
                                                                                implementation. For Such systems additional optional exten
                                    Example 2                                   sions can be employed to make the approach faster, more
                                                                                robust, or otherwise more suitable.
           In another simplified example implementation based upon                 One such optimal extension uses frequency information
       FIG. 6, the user types “two spoons of and then the characters       30
                                                                                (i.e. the number of times the word occurs in the set of docu
       “su.” Again, the system looks for the words “two and                     ments under consideration) stored with or otherwise associ
       “spoon' (the plural ending can be assumed to be stemmed in               ated with the words in word lists so that when there is more
       real time if stemming is used) on the word lists. Because, in            than one choice available to offer to a user, frequency ranking
       this example, the word “of” is on the stop word list it is               can be used to specify the offering. This is now described with
       ignored. The system finds “two in word lists 2 (604) and 3          35   respect to a simplified example matrix presumed generated
       (606) and finds “spoon” in word list 2 (604). As a result, it            from a group of documents using a technique described above
       looks for words beginning with “Su” in all common lists first,           illustrated in FIG. 5.
       i.e. in this example, word list 2 (604). It finds “sugar in word            The matrix of FIG.3 is similar to that of FIG.5 except that
       list 2 (604) and offers it as a suggestion to the user, for              only half of the matrix is filled out because the information in
       acceptance or rejection. In this case, although word list 3         40   the lower diagonal half would be symmetric to the informa
       (606) contains the word “summary' which could have been a                tion in the upper half and it was created from a slightly
       possible suggestion, it was eliminated because “summary is               different group of documents. In the example of FIG. 5, the
       associated with “two through word list3 (606) but it is not              diagonal entries are left blank but it should be understood that
       associated with 'spoon' on any list.                                     they can alternatively optionally be filled with plain fre
                                                                           45   quency information (e.g. the number of times a word occurs
                                  Example 3                                     in a document or on the device).
          Inafurther simplified example implementation based upon                                          Example 4
       FIG. 6, a user types in “one followed by the characters “ch.”
       Now “one” occurs in word lists 2 (604) and 3 (606). There is        50      In an example system incorporating this simplified
       no other information to find a common list or to eliminate any           example implementation which uses the co-occurrence
       list containing “one' as was done with “summary” in the                  matrix of FIG. 5, a user types “finance followed by the char
       previous example. In this case, both lists are considered and            acters “su.” The system looks up “finance' in the rows (602)
       searched for words starting with “ch.” There are two: “chili”            and finds the co-occurrence scores of the words starting with
       in list 2 (604) and “chapter in list3 (606). Depending on the       55   “Su” in the columns. These are “summary' and “sugar and
       implementation, both Suggestions are offered to the user for             their scores are 12 and 1 respectively (identified at the inter
       acceptance or rejection or the system can wait until the user            section of the two in the matrix (500)). Since “summary' has
       types a third character. Note that, if the former occurs, option         the higher score, it is offered as a Suggestion to the user.
       ally, the system can operate to ignore further character entry
       for that word or represent a selection based upon the next          60                              Example 5
       character entered. This can occur only once or interactively,
       the former allowing for entry of words not in any list without             In another example system incorporating this simplified
       annoying prompts, the latter allowing for discerning among               example co-occurrence matrix the user types “two spoons of
       multiple words with similar starting letters like “heat.”                and then the characters “su.” Now the word “two” (508) has
       “heavy,” “heather,” “heaven,” hearing” and “health' which all       65   scores of 3 and 7 respectively for “summary” and “sugar and
       share an initial “hea' or different words having a common                “spoon” (516) has scores of 0 and 14 for “summary” and
       root like “finance.” “financing,” “financial.” and “financially.”        "Sugar respectively. Using any of a number of known pos
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 16 of 18




                                                            US 8,311,805 B2
                                         15                                                               16
       sible ways for combining scores to produce a unique or at               Given the example above, if the two words of the document
       least a ranked outcome a preferred or selected result is have already been typed, and a third word is being entered, in
       obtained and the corresponding word presented. Clearly, in general, there will be several candidate completions. If one
       this example, any reasonable formula (e.g. the Sum of the presumes that the candidate completion is some word 'X'.
       scores) should produce “sugar as the preferred outcome and 5 then the co-occurrence matrix is examined for the entry cor
       offer it as a possible completion to the user or alternatively responding to X to find the co-occurrence score for X with the
       offer both suggestions with “sugar optionally ranked first.          first two words of the message. In this example, presume that
                                                                            the scores are respectively 8 and 3. Thus, the relationship
                                    Example 6                               score will be 8+3=11. Of course, in this example, the com
                                                                         10
                                                                            plete number of words can be used. However, with longer
          In a further simplified example implementation involving documents, it may be desirable as noted above, to limit the
       the co-occurrence matrix of FIG. 5, presume a user has typed number to some Subset, for example, ten words in one
       “one' followed by “ch.” The two possible completions as example implementation.
       seen from the table above are “chapter” (512) with a score of 15 Depending upon the particular implementation, the fre
       6 and “chili” (514) with a score of 8. In this implementation, quency score will, for example, be given by the number of
       based upon the scores, the higher score may be chosen or, times a word has been used by a user in all the documents on
       since the scores are relatively close to each other, a ranked list the device. Alternatively, in Some implementations, a stan
       may be offered. If the two scores had been identical the order dard frequency of the word, for example as obtained from a
       of presentation can be based upon, for example, the alpha- 20 corpus or standard usage, can be used instead of the user's
       betical option, the most recently used option or some other own document-derived frequency. In yet other implementa
       Such variant can be used to specify presentation order. Alter tions, a function of the two types of frequency, the user based
       natively the system can be set up for cases where the scores frequency and the corpus based frequency (e.g. the sum of the
       are the same to wait, without offering any suggestion, until two) can also be used.
       the user has entered one more character(s) (e.g. "cha') in 25 Then ranking is done, for example, by ordering according
       which case, in this example, “chapter” would be the unam to increasing or decreasing overall score or by increasing or
       biguous choice.                                                      decreasing values of “f.
          In examining the examples above, it is clear that there will         In some cases, two or more candidate completions can have
       often be cases where there will be more than one possible a tie in their overall scores. In Such cases, one of many ways
       completion to offer the user. In some implementations, the 30 to deal with this tie circumstance can be to order the comple
       system will not offer the user a possible completion until the tions by the following ranking hierarchy: exact match->stop
       user has entered sufficient characters so that an unambiguous words-related wordd-unrelated word, where "exact match'
       choice can be made. In other implementations, the system means the length of the completion length of characters
       will rank the possible completions to be offered to the user entered so far; “related word” means word with non-zero
       based on the contextual associations that have already been 35 co-occurrence score; and “unrelated word” means word with
       computed. For example, words with a higher co-occurrence a co-occurrence score of 0.
       score, words from more frequently or recently accessed lists,           Of course, it will be appreciated that such a function will
       or words from lists that have the greatest similarity, can be have multiple possible variants, only one of which has been
       offered first. Still further, in some implementations, the rank described for concreteness, others being straightforwardly
       ings can be dynamically set in that they change as the user 40 obtainable from an understanding of the prior example. Simi
       enters more characters (whether in that word or during the larly, other ranking schemes can be used that are based on
       course of document creation).                                        Such a function.
          One representative example of how ranking of multiple                A few such variants are now described. First, as mentioned
       possible completions can be achieved is now described. Since above, any monotonic function (like a Sum) of the co-occur
       multiple possible completions are likely to be the norm rather 45 rence scores may be used to arrive at a relationship score.
       than the exception in many commercial implementations, a Similarly, any monotonic function of the relationship score
       ranking method is sometimes desirable.                               and frequency score may be used (like the combination of
          Assume two words have been typed in a document and a product and sum used to define fabove) to arrive at an overall
       third word is being entered. Assume further that the co-oc score. Finally, when there is tie, alternative rankings of can
       currence score of each prior word with possible completions 50 didate completions are possible on the basis of the cases
       based on the characters already entered is available from the described above (e.g. exact match, stopword, related word,
       co-occurrence matrix. Then the “relationship score' is unrelated word etc.) and other similar cases.
       defined as a monotonic function of these co-occurrence                  More general computational schemes may also be
       scores—for example, a simple sum of the co-occurrence employed. For example, the functions described above need
       scores of candidate completions with the prior words.             55 not be monotionic, although the results with Such general
          Next, a function “f” is defined and stands for the “overall       functions may have limited practical value. Finally, a single
       score as follows:                                                    function instead of two separate functions may also be con
          f=Overall score- if relationship score-1                          sidered, taking as arguments the co-occurrencescores of prior
          and if frequency score 1                                          words and the various types of frequency scores described.
          then overall score relationship scorexfrequency score          60 The ranking methods described above pertain to the co
          else overall score relationship score--frequency score            occurrence method of computing associations between
          Here, for example, relationship score the sum of the co words. When the vector space and document grouping
       occurrence scores of the candidate completions for the word method is considered, a similar principle can be applied.
       being entered with the prior words in the text. Optionally. In Instead of the relationship score being a function of co-oc
       some implementations, a limited part of the context will be 65 currence scores, the relationship score can be defined as some
       used to make the computations practical, e.g. the prior ten Suitable function of the candidate completion's group mem
       words may be used.                                                   bership: does it belong to multiple groups?, what is its fre
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 17 of 18




                                                             US 8,311,805 B2
                                      17                                                                       18
       quency within each group'?, and even some function of its                word lists or co-occurrence matrices of ageneric type, i.e. that
       various frequencies in multiple groups are the kinds of inputs           a multiplicity of users are likely to find useful, could be used;
       that may be considered.                                                  or more specialized word lists based on different types of
          In addition to the contextual and automatic aspects which             Vocablaries or uses (e.g. for bankers, lawyers, businessmen,
       have been illustrated So far, there is also an optional dynamic          doctors, domestic uses etc.) could be created by the provider
       aspect that can be included. Where Such an aspect is used, the           or others. In general. Such approaches would be temporary
       user continues to create more documents of different types,              until the user has his or her own document-based history at
       the system re-computes the associations of words for                     which point the existing lists or co-occurrence matrices can
       example, through the methods described above. This allows                either be augmented, modified or completely dropped in
       the system to keep evolving and improving as it has more and        10
                                                                                favor of new word lists and matrices generated by the user's
       or new data to work with. In the case where a co-occurrence
       matrix is created by pooling all of the unique words from all            own documents. These same approaches can also be used in
                                                                                the situation where there are documents on the device but the
       of the pertinent documents, the option of updating the co
       occurrence matrix in real time, even as the user is creating a           user is starting a new document and there are insufficient
                                                                                words entered to establish associations.
       new document, is available.                                         15
         Notably, the above examples have implicitly dealt with                    An optional extension of the methods which uses the text
       unstructured documents (like emails, SMS text messages,                  being generated as dynamic data will now be described. This
       word processed documents, etc.) and not with structured                  method can be used, in some implementations, to augment
       documents like forms, letters and spreadsheets. Advanta                  any of the approaches described above.
       geously, such documents can also be included in the class of                Consider a user who is typing a somewhat long document
       documents useable with the invention. Moreover, the struc                (for example, more than three paragraphs, although this is
       ture itself can additionally provide usable contextual clues.            again a variable parameter that can differ in particular imple
       For example, in a letter, the closing usually contains words             mentations). Suppose they have already typed a few pages
       like “Very Truly Yours' or “Sincerely;” in such a situation, as          (say two pages) and now they are on the third page. The data
       a special case related to that used in the prior art, the system    25   entered so far can be used in any of two ways. One, as
       could suggest special words like 'sincerely from a special               described above, where it provides the context to the next
       list because of the location in the document. Similarly, certain         word being typed. Another, as dynamic data, in which the first
       words may always appear capitalized (e.g. like the user's                two pages are used as data from which to create an auxiliary
       name and address) and these special words can once again be              co-occurrence matrix of the type discussed above dynami
       handled in a special way. In some implementations the word          30   cally (i.e. “on the fly’). This matrix can then be used, as before
       lists themselves can be further extended so as to contain, as            in conjunction with either the word lists based on document
       needed or desired, a separate field for storing special infor            groups of the first method described above or with the co
       mation about the word Such as capitalization, formatting                 occurrence matrix of the second method described above.
       (bold, italics, etc.), hyphenation, inclusion of special charac          This approach can provide additional advantages because text
       ters, accents on certain characters etc. Since the storing of       35   in the document the user is currently working on will likely be
       Such information, perse, is known and in use in, for example,            more relevant to the word completions that can be offered to
       certain word processors and it is readily implementable based            the user than those in the lists. This dynamically created
       upon that knowledge, for brevity it is not described herein.             matrix of co-occurrences is either continually updated on the
          As to treatment of numbers, in any given document there               fly, or periodically as the user continues to type—for example
       may be special numbers like the current date and year that can      40   after each paragraph or page is completed. Alternatively,
       be offered as completions in the context of a letter or such             instead of using a co-occurrence matrix, a plain frequency
       numbers can be treated as “stop words.”                                  matrix containing the number of occurrences of each word in
          Advantageously the above techniques can further be                    the document being typed could be used.
       extended to allow for phrase completion. One way of doing                  In instances where it is desirable that the results derived
       this is to find phrases and so-called collocations by using         45   from this dynamically-created data be combined with results
       standard frequency-based techniques on a phrase, as opposed              derived from the offline data, the intersection of the results
       to a word basis and then apply the methods described above to            can be taken and further, it can be optionally ranked in some
       these phrases. In addition, an advantage of the techniques               way. Alternatively or in case of an empty intersection, the
       disclosed herein is that they can be combined with existing              union can be taken or one set of results given greater priority.
       prior art techniques like Most Recently Used (e.g. “MRU’)           50      When a full keyboard is not available on the device (say a
       techniques. For example, one way to use a combination of the             cellphone) there are currently methods (e.g. T9) which allow
       present invention and the prior art techniques is to narrow              the user to enter, for example, the numbers 7 and 8 which
       down the possible Suggestion list using one of the above                 correspond to the multiple groups of letters p, q, r, S and t, u,
       methods and then choose one or rank the remainder by an                  V respectively. A method like T9 offers the user an alphabeti
       MRU technique. Another is to use regular dictionaries in the        55   cally ranked list of acceptable combinations (e.g. "pu' and
       absence of any suggestion the system might make. Finally,                “Su” are acceptable, “pt' is not) based on dictionary entries. In
       the order of words on a word list generated by the vector space          Such a situation, the computations described in the foregoing
       method can be allowed to change dynamically based on the                 example involving any of the possible approaches would still
       use the user makes of Suggestions he receives.                           occur, but not just to, for example, “Su” but also to, for
          Note that when a user acquires a device like a computer,         60   example, "pu. Presumably, if the user were typing something
       cellphone or personal digital assistant for the first time, there        like “finance st/pu' then, just as completions like “sugar
       are not going to be any user-created documents on the device             would not be acceptable, completions like “pushing” would
       to which the methods described above can be applied. To                  also not be acceptable under the same logic. If it turned out
       allow for this, until there is some history of document cre              that that completion was, in fact, relevant under any of the
       ation, one or more of several options exist. One of the con         65   methods above then multiple possible completions would be
       ventional prior art techniques could be used until a sufficient          offered and these would be dealt with as before (e.g. by a
       number of documents exist. Alternatively, manually created               ranked list).
Case 1:20-cv-23178-WPD Document 1-2 Entered on FLSD Docket 07/31/2020 Page 18 of 18




                                                              US 8,311,805 B2
                                       19                                                                       20
          Finally, it is to be understood that various different variants           3. The method of claim 2, further comprising:
       of the invention, including representative embodiments and                   computing the overall ranking score as a monotonic func
       extensions have been presented to assist in understanding the                   tion of the relationship score and a frequency score.
       invention. It should be understood that such implementations                 4. The method of claim3, wherein the overall ranking score
       are not to be considered limitations on either the invention or      5    is a product of the relationship score and the frequency score,
       equivalents except to the extent they are expressly in the                unless either relationship score or frequency score have a
       claims. It should therefore be understood that, for the conve             value of Zero or one, in which case the overall ranking score
       nience of the reader, the above description has only focused              will be a sum of the relationship score and the frequency
       on a representative sample of all possible embodiments, a                 SCO.
       sample that teaches the principles of the invention. The             10     5. The method of claim 3, further comprising:
       description has not attempted to exhaustively enumerate all                 computing the relationship score as a monotonic function
       possible permutations, combinations or variations of the                       of co-occurrence scores.
       invention, since others will necessarily arise out of the use of            6. The method of claim 5 wherein:
       particular hardware or software or through specific types of                the relationship score is a Sum of the co-occurrence scores.
       applications in which the invention can be used. That alter          15     7. The method of claim3 wherein the at least one selectable
       nate embodiments may not have been presented for a specific               character string comprises at least two strings, each having an
       portion of the invention, or that further undescribed alternate           overall score, and wherein the overall score for each is the
       embodiments may be available for a portion of the invention,              same the method comprises:
       is not to be considered a disclaimer of those alternate embodi               ranking the strings according to a hierarchy.
       ments to the extent those undescribed embodiments also                       8. The method of claim 7 wherein the hierarchy is based
       incorporate the minimum essential aspects of the invention,               upon at least one of
       as claimed, or an equivalent thereof.                                        exact matches, stopwords, related words, unrelated words.
         What is claimed is:                                                        9. The method of claim8, wherein the hierarchy comprises,
          1. A method, performed in a character entry system, for                in order of precedence, exact matches followed by stopwords
       interrelating character strings so that an incomplete input          25   followed by related words followed by unrelated words.
       character string can be completed by selection of a presented                10. The method of claim 1, wherein, each relationship
       character string, the method comprising:                                  score is a function of membership of the individual character
          computing relationship scores for individual character                 strings in a candidate completion’s group.
             strings in the system from documents stored in memory                 11. The method of claim 10 wherein the function com
             of the character entry system, the relationship scores         30   prises a value based upon membership in multiple groups.
             consisting of a function consisting of co-occurrence                  12. The method of claim 11 wherein the value is based
             scores between pairs of distinct character strings stored           upon a frequency within each of the multiple groups to which
             in a single matrix created from the character strings in            the at least one selectable character string belongs.
            the stored documents;                                                  13. The method of claim 10 wherein the at least one select
         in response to inputting of a string of individual characters      35   able character string comprises at least two strings, each
            that exceeds a specified threshold, identifying at least             having an overall score, and wherein the overall score for each
            one selectable character String from among contextual                is the same the method comprises:
            associations that can complete the input character String               ranking the strings according to a hierarchy.
            in contextbased upon an overall ranking score computed                  14. The method of claim 13 wherein the hierarchy is based
            as a function of a relationship score and at least one other    40   upon at least one of
            score; and                                                              exact matches, stopwords, related words, unrelated words.
          providing the identified at least one selectable character                15. The method of claim 14 wherein the hierarchy com
             string to a user for selection.                                     prises, in order of precedence, exact matches followed by
          2. The method of claim 1, wherein each relationship score              stopwords followed by related words followed by unrelated
       represents the contextual association between an individual          45   words.
       character string and another character String based upon co
       occurrence of character strings relative to each other.
